department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division -- release number release date uil date march _ legend offshore captive insurance a z l o e k i n i a w o w n u local jail local coroner state dear t coneet person identification_number contact number fax number employer_identification_number z we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below on date captive insurance was incorporated under the laws of offshore captive insurance is wholly owned by m m also serves as captive insurance’s secretary and director m’s husband g is actively involved with captive insurance as president and director captive insurance has no other officers and directors g is the sole owner of two professional medical corporations x and y x employs local jail personnel including g two physicians and a nurse g is also the coroner for local coroner where he is associated with four other doctors in the coroner's office pss captive insurance’s business plan states that it was formed to provide g and possibly m and other affiliated state physicians a limited amount dollar_figure state medical malpractice law requires physicians to maintain dollar_figure prerequisite to be eligible to participate in state’s patient compensation fund the fund covers each member physician’s medical malpractice liabilities that exceed dollar_figure patient’s total per claim recovery to dollar_figure insurance’s formation g was eligible to participate in the state’s fund in that he self-insured the first dollar_figure of his medical malpractice liability withadollar_figure _ plus future medical costs prior to captive _ of medical malpractice insurance bank letter_of_credit of insurance as a and limits a _ in captive insurance issued three one-year insurance contracts the contracts were issued to g m and local coroner g and m's contracts each provided dollar_figure medical malpractice coverage g’s dollar_figure insurance’s gross premiums m’sdollar_figure_ premium represented insurance’s gross premiums local coroner's contract covered dollar_figure per claim of its risks relating to personal injury property damage advertising liability and managed care liability local coroner's dollar_figure premiums of captive insurance’s gross premium represented premium represented of captive of captive per claim of aaa in captive insurance issued six one-year insurance contracts captive insurance renewed its three outstanding contracts g m and local coroner and issued three additional contracts the new contracts provided insurance for g’s business office flood insurance for g and m and flood insurance for z an unidentified company premiums collected from each entity represented the following percentages of captive insurance’s gross premiums g's dollar_figure dollar_figure malpractice premium g’s business liability premium premium ‘ g’sandm’sdollar_figure_ - flood premium andz’sdollar_figure _ flood premium local coroner’s ' msdollar_figure on date captive insurance made an election under sec_953 of the code to be treated as a domestic organization for federal_income_tax purposes however the effective date of captive insurance’s election is unclear captive insurance’s election states it is effective as of the first day of the electing corporation’s taxable_year including a short taxable_year commencing if captive insurance’s election is invalid its status as an insurance_company for federal_income_tax purposes would be moot because captive insurance would not be subject_to united_states taxation nonetheless regardless of the sec_953 of the code election captive insurance fails to qualify as an insurance_company for federal_income_tax purposes sec_501 of the code provides that organizations described in sec_501 or d shall be exempt from income_tax unless such exemption is denied by sec_502 or sec_503 for tax years beginning on or after date sec_501 described an insurance_company or association other than life including interinsurers and reciprocal underwriters if a the gross_receipts for the taxable_year do not exceed dollar_figure _ and b more than percent of such gross_receipts for the taxable_year consists of premiums sec_1_801-3 of the income_tax regulations defines the term_insurance company to mean a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies qualification as an insurance_company must be satisfied annually sec_1 a 344_fsupp_870 d s c aff'd 481_f2d_609 cir sec_831 of the code defines a non-life insurance_company by reference to sec_816 of the code which defines an insurance_company as any company more than half the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies 572_f2d_1190 7th cir cert_denied neither the code nor the regulations define the terms insurance or reinsurance the united_states supreme court however has explained that for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk transferred must be risk of economic loss u s the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see 979_f2d_162 9th cir aff'g 96_tc_18 le gierse u s pincite revrul_89_96 c b risk shifting occurs if a person facing the possibility of an economic loss resulting from the occurrence of an insurance risk transfers some or all of the financial consequences of the potential loss to the insurer the effect of such a transfer is that a loss by the insured will not affect the insured because the loss is offset by the insurance payment risk_distribution incorporates the law of large numbers to allow the insurer to reduce the possibility that a single costly claim will exceed the amount available to the insurer for the payment of such a claim 811_f2d_1297 9th cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir see also 40_fedclaims_42 several courts have recognized that risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks the courts have held that when a company insures unrelated risks the arrangement constitutes insurance if a significant percentage of unrelated risks exists 988_f2d_1135 fed cir sufficient distribution existed where parent related premiums were pooled with premiums derived from two years at issue 96_tc_61 sufficient distribution existed where parent related premiums were pooled with premiums from unrelated risks during the unrelated risks the ‘ premiums derived from parent represented of the subsidiary insurance company’s risk 96_tc_45 adequate distribution where parent related premiums were pooled with premiums from ' unrelated risks although courts have not yet established a bright line percentage_test harper group represents the edge of the spectrum as the tax_court found an insurance agreement with the least amount of unrelated risk cargo company with more than large number of unrelated insureds as a basis for finding significant risk_distribution likewise other cases recognize that risk_distribution involves not only the portion of unrelated customers the court highlighted the relatively at the transaction in harper group involved cargo insurance for a i gus unrelated risks assumed but also a large number of insureds see eg humana 881_f2d_24 during the years at issue the taxpayer operated an average of _ hospitals with patient beds hca v comm’r t c memo taxpayer operated an average of hospitals with an average of patient beds based upon the longstanding risk_distribution and risk shifting authorities mentioned above the service published revrul_2002_90 and revrul_2005_40 revrul_2002_90 concludes that an arrangement qualifies as insurance for federal_income_tax purposes where a subsidiary provides coverage of the insurance risks of corporations each of which present a significant volume of independent homogeneous risks and none of which account for less than with no parental or other related_party guarantees of performance of the subsidiary's assumed risk ormore than sibling unlike the fact pattern described in the revrul_2002_90 captive insurance offers coverage to only three entities in not in captive insurance still maintained too few risks with only six insureds these insured risks were not homogenous which further diluted the distribution within the small number of insureds revrul_2005_40 r b date concludes that where the total risks assumed can be allocated achieved and the arrangements shifting the risk do not constitute insurance tooneentityand to another risk_distribution has not been -' in and like the situations described in revrul_2005_40 too much risk was concentrated in one party g in unlike harper group_captive insurance’s number of insured risks remained relatively low only five risk exposure units in and seven in as such adequate risk_distribution was not present as captive insurance combined too few insureds with too few risks insureds per occurrence liability furthermore captive insurance’s risks were spread over too many different lines of high-risk coverage risk_distribution incorporates the law of large numbers to allow the insurer to reduce the possibility that a single costly claim will exceed the amount available to the insurer for the payment of such a claim clougherty packing co f 2d pincite in captive insurance’s total premium pool was dollar_figure however local coroner’s contract exposed the pool to a contingent dollar_figure business caused captive insurance to take on significantly greater potential liabilities with total risks equaling was dollar_figure captive insurance’s form_1024 indicated its capital as capital in other than its premium income which was merely dollar_figure maximum exposure occurred under local coroner’s policy or one of the additional business’ policies captive insurance would not be financially able to sustain the loss risk_distribution seeks to avoid this exact situation by incorporating the law of large numbers to allow the insurer to reduce the possibility that a single costly claim will exceed the amount available to the insurer for the payment of such a claim clougherty packing co f 2d pincite no information was provided regarding any additions to captive insurance’s in captive insurance’s additional if a single event of ees finally captive insurance did not achieve the requisite risk shifting in asg’sdollar_figure premium exceeded the dollar_figure f 2d pincite ocean drilling exploration co f 2d pincite per claim coverage he obtained clougherty packing co captive insurance’s contract with g which represented more than of its business did not shift g’s risk to captive insurance in moreover captive insurance's contracts did not adequately distribute risk in or therefore captive insurance is not an insurance_company in either or because more than of its business in either year did not consist of issuing contracts that qualified as insurance contracts for federal_income_tax purposes accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns vee you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t3 constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if wis bike ed if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements department of the treasury internal_revenue_service _washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number employer_identification_number form required to be filed tax years dear applicant this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this létter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty_failure_to_file the returns timely may file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions f you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter
